UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2009 Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12 b - 2 of the Exchange Act)YesoNo x Commission File Number 000-50560 UPSNAP, INC. (Exact name of Registrant as specified in its charter) Nevada 20-0118697 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o Duratech Group Inc. 2920 9th Avenue North Lethbridge, Alberta, Canada T1H 5E4 (Address of principal executive offices) (403) 320-1778 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: Large Accelerated FileroAccelerated FileroNon-accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNo x State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: October 30, 2009,78,379,167shares. UPSNAP, INC. Form 10-Q/A for the period ended July 31, 2009 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Consolidated Balance Sheets as ofJuly 31, 2009 (Unaudited) and January 31, 2009 (Audited) 3 Consolidated Statement of Operations for the three-months ended July 31, 2009 and 2008 (Unaudited) 4 Consolidated Statement of Operations for the six-months ended July 31, 2009 and 2008 (Unaudited) 5 Consolidated Statements of Cash Flowsfor thesix-months ended July 31,2009 and theyear ended Jan. 31, 2009 6 Notes to Financial Statements 7-18 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4 (A) - CONTROLS AND PROCEDURES 22 ITEM 4 (A)T – INTERNAL CONTROL OVER FINANCIAL REPORTING 23 PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 23 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3 - DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 24 ITEM 5 - OTHER INFORMATION 24 ITEM 6 - EXHIBITS 25 SIGNATURES 26 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS UpSnap, Inc. F/K/A Duratech Group Inc. Consolidated Balance Sheet As of As of July 31, 2009 January 31, 2009 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and Cash Equivalents $ - $ - Accounts Receivable 970,326 812,355 Deposits/Holdback 114,905 117,973 Inventory 2,236,958 1,947,581 TOTAL CURRENT ASSETS 3,322,189 3,542,131 OTHER ASSETS 388,221 365,934 PROPERTY, PLANT, AND EQUIPMENT, NET 2,315,286 638,305 TOTAL ASSETS $ 6,025,696 $ 3,882,148 LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) LIABILITIES CURRENT LIABILITIES: Bank Overdraft $ 263,426 $ 319,263 Notes Payable, current 2,086,317 2,136,664 Due to related party, current 129,364 70,308 Accounts Payable and Accrued Liabilities 1,042,636 961,195 Customer Deposits 1,663,574 273,289 TOTAL LIABILITIES 5,185,317 3,760,719 STOCKHOLDERS' EQUITY/(DEFICIT) Common Stock ($.001 par value, 97,500,000 authorized; 78,379,167 and 75,224,676 issued and outstanding) 78,379 75,225 Paid in Capital 3,317,842 1,403,688 Accumulated Other Comprehensive Income 69,391 109,209 Retained Earnings/(Accumulated Deficit) (2,486,451 ) (1,466,693 ) TOTAL STOCKHOLDERS' EQUITY/(DEFICIT) 840,379 (121,429) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) $ 6,025,696 $ 3,882,148 The accompanying notes are an integral part of these financial statements. 3 Table of Contents UpSnap, Inc. F/K/A Duratech Group Inc. Consolidated Statement of Operations (Unaudited) For the three months ended July 31, 2009 2008 SALES AND COST OF SALES Sales $ 1,030,429 $ 661,050 Cost of Sales (excluding depreciation) 739,176 508,437 EXPENSES Selling, general and administrative 276,029 222,439 Payroll Expense 252,534 509,386 Bad Debt Expense - - Depreciation 43,907 - TOTAL EXPENSES 572,470 731,825 Net Income/(Loss) from Operations (281,217 ) (579,212 ) OTHER INCOME/(EXPENSE) Other Income 491 998 Interest Expense (104,395 ) (49,082 ) Interest Income - - NET OTHER INCOME/(EXPENSE) (103,904 ) (48,084 ) NET INCOME/(LOSS) FROM CONTINUED OPERATIONS (385,121 ) (627,296 ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign Currency Translation Gain/(Loss) (19,307 ) 5,852 COMPREHENSIVE INCOME (LOSS) (404,428 ) (621,444 ) Net (Loss) per share—basic and fully-diluted (0.01 ) (3.18 ) Weighted average shares outstanding 77,102,840 195,514 The accompanying notes are an integral part of these financial statements. 4 Table of Contents UpSnap, Inc. F/K/A Duratech Group Inc. Consolidated Statement of Operations (Unaudited) For the six months ended July 31, 2009 2008 SALES AND COST OF SALES Sales $ 1,859,144 $ 2,176,567 Cost of Sales (excluding depreciation) 1,567,068 1,592,225 EXPENSES Selling, general and administrative 490,836 387,155 Payroll Expense 501,645 720,614 Bad Debt Expense - - Depreciation 73,058 - TOTAL EXPENSES 1,065,539 1,107,769 Net Income/(Loss) from Operations (773,463 ) (523,427 ) OTHER INCOME/(EXPENSE) Other Income 484 999 Interest Expense (192,655 ) (88,951 ) Interest Income - - NET OTHER INCOME/(EXPENSE) (192,171 ) (87,952 ) NET INCOME/(LOSS) FROM CONTINUED OPERATIONS (965,634 ) (611,379 ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign Currency Translation Gain/(Loss) (39,818 ) 5,887 COMPREHENSIVE INCOME (LOSS) (1,005,452 ) (605,492 ) Net (Loss) per share—basic and fully-diluted (0.01 ) (3.10 ) Weighted average shares outstanding 76,163,758 195,514 The accompanying notes are an integral part of these financial statements. 5 UpSnap Inc. F/K/A Duratech Group, Inc. Consolidated Statements of Cash Flows For six-months ended July 31 2009 For year ended Jan. 31 2009 (Unaudited) (Audited) CASH FLOWS FROM OPERATING ACTIVITIES: Net Income/(loss) from continued operations $ (965,634 ) $ (1,050,993 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation 73,058 124,397 Bad Debt Expense - 62 Changes in Assets and Liabilities: (Increase)/Decrease in Accounts Receivable (152,971 ) (345,833 ) (Increase)/Decrease in Accounts ReceivableRelated Party - 89,289 (Increase)/Decrease in Deposits/Holdbacks 3,068 (117,973 ) (Increase)/Decrease in Inventories (289,377 ) 23,236 Increase/(Decrease) in Accounts Payable and Accrued Expenses 38,401 670,714 Increase/(Decrease) In Customer Deposits 1,390,285 219,607 NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES 96,830 (387,494 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of Other Assets (22,287 ) - Purchase of Property, Plant, and Equipment (300,039 ) (46,867 ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES (322,326 ) (46,867 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds/(Payment) of Notes Payable 262,095 539,340 Proceeds/(Payment) of Shareholder Loans - - Proceeds from Long-term Debt - - Increase/(decrease) in Due to related party 59,056 - Proceeds/(Payment) of Bank Overdraft (55,837 ) (220,056 ) Proceeds/(Payment) from Share Redemption - - Payment for Structures Acquisition - - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 265,314 319,284 EFFECT OF EXCHANGE RATE CHANGES ON CASH (39,818 ) 115,077 NET INCREASE IN CASH AND CASH EQUIVALENTS - - CASH AND CASH EQUIVALENTS: Beginning of Period - - End of Period $ - $ - SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID DURING THE PERIOD FOR: Interest $ 192,655 $ 277,653 Taxes $ - $ - NON-CASH FINANCING ACTIVITIES Issuance of shares for Land/Equipment 1,450,000 431,653 Conversion of Notes Payable/Accounts Payable to Equity 393,765 - Conversion of Due to related party to Equity - 592,435 Conversion of Duratech Stock for UpSnap Stock - 459,209 The accompanying notes are an integral part of these financial statements. 6 Table of Contents UPSNAP, INC.F/K/A Duratech Group Inc.
